ACCEPTED
                                                                                        03-15-00446-CV
                                                                                                7922804
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 11/20/2015 11:14:07 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                           NO. 03-15-00446-CV
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                             IN THE                              AUSTIN, TEXAS

                    COURT OF APPEALS FOR                THE 11/20/2015 11:14:07 AM
                                                               JEFFREY D. KYLE
                 THIRD COURT OF APPEALS D               ISTRICT Clerk
                         AUSTIN, TEXAS
                                   ______________

                             BAXTER OIL SERVICE, LTD.
                                   APPELLANT

                                     VERSUS

                TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                                APPELLEE
                                   ______________

        APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                              NO. D-1-GN-1-0-000772


              UNOPPOSED MOTION FOR EXTENSION OF
                   TIME TO FILE REPLY BRIEF

     NOW COMES Appellant Baxter Oil Service, Ltd. and files this Unopposed Motion

for Extension of Time to File Reply Brief, and in support thereof would respectfully

show the Court as follows:

     1. Appellant filed its opening brief on September 25, 2015. Appellee Texas

Commission on Environmental Quality requested an extension of time within which

to file its brief, which Appellant did not oppose and which was granted. Appellee




{00076037}
thus filed its Brief of Appellee on November 13, 2015, making Appellant’s reply

brief due December 3, 2015.

     2. Appellant hereby requests a 20-day extension for filing its reply brief such

that the reply brief will be due December 23, 2015. The undersigned counsel has a

previously-scheduled family trip during the week of Thanksgiving as well as several

other deadlines in pending cases.

     3. Counsel for Appellant contacted counsel for Appellee, who indicated that the

requested extension is unopposed.

     4. This is Appellant’s first request for an extension for filing its reply brief and

the extension is not sought for delay, but so that justice may be had.

      WHEREFORE Appellant prays that this Motion be granted such that Appellant’s

reply brief be considered timely filed on or before December 23, 2015, and this Court

award Appellant such other and further relief, both general and special, at law or in

equity, to which it may be entitled.




{00076037}                             –2–
                   Respectfully submitted,
                   PULMAN, CAPPUCCIO,
                   PULLEN, BENSON & JONES, LP
                   2161 NW Military Highway, Suite 400
                   San Antonio, Texas 78213
                   www.pulmanlaw.com
                   (210) 222-9494 Telephone
                   (210) 892-1610 Facsimile

                   By: /s/ Leslie Sara Hyman
                       Elliott S. Cappuccio
                       Texas State Bar No. 24008419
                       ecappuccio@pulmanlaw.com
                       Leslie Sara Hyman
                       Texas State Bar No. 00798274
                       lhyman@pulmanlaw.com

              ATTORNEYS FOR APPELLANT




{00076037}   –3–
                            CERTIFICATE OF SERVICE

     I certify that on the 20th day of November, 2015, the foregoing Appellant’s

Unopposed Motion for Extension of Time to File Reply Brief was served in

accordance with the Texas Rules of Appellate Procedure addressed as follows:

     Via Email to thomas.edwards@texasattorneygeneral.gov:
     Mr. Thomas H. Edwards
     Via Email to craig.pritzlaff@texasattorneygeneral.gov:
     Mr. Craig Pritzlaff
     Office of the Attorney General
     Environmental Protection Division
     P.O. Box. 12548, Capitol Station
     Austin, Texas 78711

                                            /s/ Leslie Sara Hyman
                                            Leslie Sara Hyman




{00076037}                         –4–